DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/20/22 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
The rejection under 35 U.S.C 112 (b) for claims 9-21 has been withdrawn due to the amended limitations.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Cromer on 1/26/2022 regarding claim 9. 
Claim 9. (Currently Amended) A computer-implemented method to securely interface between non-secure element processors and service provider systems, comprising, by a non-secure element processor of a mobile computing device: 
receiving, from a service provider computing device, a request comprising a random number; 
application transaction counter (“ATC”) of a bundle of limited use public application transaction counters (“ATCs”); 
generating a security code using the random number and the limited use value of the bundle of limited use values; 
generating a response to the request comprising (1) the corresponding limited use public ATC that corresponds to the limited use value used to generate the security code and (2) the generated security code; 
transmitting, to the service provider computing device, the response to the request, wherein the response to the request is transmitted by the service provider computing device to an account management computing system for approval; and 
receiving an approval notification indicating that the account management computing system confirmed a validity of the generated security code using the corresponding limited use public ATC.
Allowable Subject matter
Claims 9-29 are allowed. 
 Examiner’s Statement of Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
The instant application is a CON of appl. 15/333,944, filed on 10/25/2016, now US Patent 10491605, which is a CON of appl. 14/469,560, filed on 08/26/2014, which is a CON of 14/133,591, filed on 12/18/2013, now US Patent 8930274, which claims benefit to provisional application, 61/897,520, filed on 10/30/2013.
The terminal disclaimer, filed on 1/20/22, has been acknowledged and approved to overcome the nonstatutory obviousness-type double patenting of claims 9-29 as being unpatentable over claims 9-15 of US Patent No. 10,491,605.
The arguments presented in the remarks filed on 01/20/2022 are found persuasive in view of the amendment. 
As the result, independent claims 9, 17, 22, and 27 are allowable based on the amendment to the claims presented on 01/20/2022, further examiner's amendment dated on 01/26/2022, and the examiner’s reason for allowance for US Patent No. 10,491,605. 
Updated search has yielded the following list of references that are considered pertinent to the claimed invention:
Hill (US 20070118483): The method comprises, at a reader, performing at least one transaction-based risk management process prior to energizing a contactless interface, initiating communication with a card utilized for the contactless transaction, receiving information associated with the card, and terminating communication with the card to authorizing the contactless transaction.
Hammad (US 8087582): The method includes generating a verification value in response to a transaction involving a portable consumer device, where the verification value is generated using a first dynamic data element and a second dynamic data element. The verification value is sent to a service provider associated with the portable consumer device so that the service provider can verify the transaction. 
Specifically, the relevant prior arts of record, Hill (US 20070118483), Hammad (US 8087582), and Huomo (US 20120196529), as a combination, teaches a computer-implemented method to securely interface between non-secure element processors and 
Similarly, the relevant prior arts of record, Hill (US 20070118483), Hammad (US 8087582), and Huomo (US 20120196529), as a combination, teaches a computer-implemented method to securely interface with non-secure element processors, comprising, by an account management computing system: generating a bundle of limited use values and a corresponding bundle of limited use public application transaction counters (“ATCs”).  However, none of the prior art, whether alone or in combination, teaches:    

Similarly, the prior arts of record, Hill (US 20070118483), Hammad (US 8087582), and Huomo (US 20120196529), as a combination, teaches a computer-implemented method to securely interface with non-secure element processors, comprising, by an account management computing system: generating a limited use value and a corresponding limited use public application transaction counter (“ATC”), the limited use value and corresponding limited use public ATC valid for determined time period.  However, none of the prior art, whether alone or in combination, teaches: “transmitting the limited use value and the corresponding limited use public ATC to a non-secure element processor of a mobile computing device; receiving a payment request .
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA R HOLMES/Examiner, Art Unit 2498    

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498